DETAILED ACTION
In response to the Amendments filed on March 2, 2020, claims 10, 11, 17, 19, 21-23, 34, 40, and 51 are amended; and claim 18 is cancelled. Currently, claims 1-17, 19-23, 34, 40, and 51 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“ejection means operatively coupled to the tissue penetrating member and the sensor, the ejection means configured to eject the tissue penetrating member from the capsule into the antrum wall tissue responsive to the output from the sensor” in lines 13-15 of claim 34 and “ejection means operatively coupled to the tissue penetrating member and the logic means, the ejection means configured to eject the tissue penetrating member from the capsule into stomach wall tissue responsive to the trigger signal and wherein the tissue penetrating member is ejected from the capsule while the antrum is in a state of peristaltic contraction” in lines 14-17 of claim 36 as being energy storage mechanism such as spring, a compressed air spring, a chemical reservoir, or the like; a chemical, such as a combustible propellant or other reactants that may be ignited to release energy to drive the tissue-penetrating member into tissue; or one or more of chemical reactants, chemical reactant impregnated fibers, chemical reactant impregnated membranes, nitrate-impregnated fibers or membranes, nitrocellulose, or the like (instant [0026]), or bellows structure (instant [0027]); 
“logic means configured to analyze the electrical output from the sensor and generate a trigger signal when a peristaltic contraction in the antrum is detected” lines 12-13 of claim 36 as being a processor (instant [0019]), or microprocessor or other digital processor or analog device (instant [0028]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-13, 17, 18, 20-23, 34, 40, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imran (US Pub. No. 2011/0160699 A1).
Claim 1. Imran discloses a swallowable device (10) for delivering a therapeutic agent preparation (100) into an antrum wall of a patient's stomach, the device comprising: 
a swallowable capsule (20) having a capsule wall (21w), wherein the therapeutic agent preparation is held inside the capsule ([0122]);
a driver (60, 30) (see [0134] for actuating mechanism 60; see [0128] for balloon being the driver of tissue penetrating member) within the capsule configured to advance the therapeutic agent through the capsule wall and into the wall of the antrum ([0134], Fig. 2; i.e., if the wall of the antrum is desired location for delivery of medication 100); 
a sensor (67) operatively coupled to the capsule wall (Fig. 1b) which senses when the capsule is being squeezed by a peristaltic contraction of the antrum ([0162]); and 
a trigger (i.e., handheld device 13 via processor 29) operatively coupled to the sensor and the driver ([0162], [0169], [0172]), wherein the trigger causes the driver to advance the therapeutic agent through the capsule wall and into the antrum wall when the sensor senses that the capsule is being squeezed by the peristaltic contraction of the antrum (i.e., since sensor can detect peristaltic contractions in different locations of the GI tract including in the small intestine, it follows that the sensors are also capable of detecting the peristaltic contraction of the antrum and the user can activate via handheld device 13 to deliver medication 100 at the desired location including at the antrum) and wherein the therapeutic agent preparation is advanced through the capsule wall while at least portion of the capsule is being squeezed by the peristaltic contraction of the antrum (i.e., since processor 29 communicate with the sensor to indicate the location of the device and the handheld device signal via processor 29 to activation mechanism to deliver selected medication).
Claim 2. Imran further discloses that the swallowable capsule wall comprises a cylindrical shell (Fig. 1a).
Claim 3. Imran further discloses that at least a portion of the capsule wall is degradable in a patient's intestinal tract ([0140]; i.e., portions of capsule wall with release member 70, see Fig. 2).
Claim 4. Imran further discloses that the at least a portion of the capsule wall degrades at a pH equal to or greater than about 6.5 ([0141]; i.e., pH of 7.0-7.5).
Claim 5. Imran further discloses that at least a portion of the capsule wall is non-degradable in a patient's gastrointestinal tract ([0074]; i.e., material/coating protecting the capsule wall from degradation in the stomach).
Claim 6. Imran further discloses that the driver comprises a propellant (260) ([0129]-[0131]; i.e., reactants 260 mixes with liquid to produce a gas thereby advancing medication 100 through tissue penetrating member lumen 244).
Claim 8. Imran further discloses that the driver comprises a balloon (30, 230) ([0129]-[0131]).
Claim 9. Imran further discloses that the driver comprises a compressed spring (80) ([0134]).
Claim 10. Imran further discloses that the driver is a first driver (90) configured to drive the therapeutic agent preparation in a first direction, the device further comprising at least second driver (94) configured to drive the therapeutic agent preparation in a second direction that is different from the first direction ([0136], Fig. 8b).
Claim 11. Imran further discloses that the first and second directions are diametrically opposed directions (Fig. 8b).
Claim 12. Imran further discloses that the sensor comprises an electronic transducer which generates a pressure signal representative of external pressure on the capsule wall ([0162]; i.e., since sensor 67 produces a signal to processor 29, see [0163], [0171]).
Claim 13. Imran further discloses that the trigger comprises an electronic circuit (i.e., electronic circuit of processor 29 and handheld device 13) which receives the pressure signal from the sensor and generates a trigger signal when the pressure exceeds a predetermined threshold value ([0163], [0171]).
Claim 17. Imran discloses the device of claim 17, but does not explicitly disclose of the sensor comprises a mechanical or fluidic pressure transducer ([0162]; i.e., since a strain gauge converts force or pressure into a change in electrical resistance) which changes state in response to changes in external pressure on the capsule wall above a threshold ([0160]; i.e., sensor 67 being able to generate a signal and wherein the threshold is a value indicating a contraction).
Claim 20. Imran in view of Burnett discloses the device of claim 1, wherein Imran further discloses that the therapeutic agent preparation comprises a solid dosage form ([0122]) configured to be advanced into the antrum wall by the driver (i.e., since medication 100 can be delivered to where it is desired, the medication in a solid form is capable of being advanced into the antrum). Moreover, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified device of Imran in view of Burnett is capable of being advancing the solid form into the antrum.
Claim 21. Imran further discloses that the solid dosage form comprises the therapeutic agent preparation formed or mixed with at least one of an excipient or a binder ([0121]; i.e., pharmaceutical excipient known in the art) into an elongate member (40) having a tapered, sharpened, or honed tip ([0122], [0148]; i.e., tissue penetrating member 40 has a needle or pointed tip).
Claim 22. Imran further discloses that the therapeutic agent preparation comprises a liquid dosage form ([0122]) advanced into the antrum wall through a hollow needle by the driver ([0128]; i.e., tissue penetrating member 40 in the form of hollow needle).
Claim 23. Imran discloses a method for delivering a therapeutic agent into an antrum wall of a patient's stomach, the method comprising: 
the patient orally ingesting a swallowable capsule (10) having a therapeutic agent preparation (100) held therein  ([0169]), the therapeutic agent preparation comprising the therapeutic agent ([0121], Fig. 1a); 
such that the capsule passes through the patient's stomach and into the patient's gastric antrum while maintaining therapeutic agent preparation therein ([0169]; i.e., since the drug can be at number of location in the GI tract including the stomach and large intestine, the capsule device 10 is capable of being passed through the patient's stomach and into the patient's gastric antrum while maintaining therapeutic agent preparation therein until the user instructed point of delivery via handheld device 13); 
wherein the capsule senses pressure applied externally to an exterior surface of the capsule by contractions of the antrum ([0162]; i.e., capsule device 10 is capable of sensing pressure via sensor 67 for determining its location); and 
wherein the capsule injects the therapeutic agent preparation into the antrum wall when the sensed pressure exceeds a predetermined threshold value ([0162]; i.e., capsule device 10 is capable of injecting medication 100 into the antrum wall, if the antrum wall is the desired location for the medication delivery, when the sensed pressure exceeds a predetermined threshold value corresponding to the number of contraction/frequency for determining the location of capsule device 10 such as the contraction for the small intestine).
Claim 34. Imran discloses a swallowable device (10) for delivering a therapeutic agent preparation into an antrum wall of a patient's stomach, the device comprising: 
a capsule (20) sized to pass through the patient's gastrointestinal tract, the capsule having a wall (21w) including opposed side portions (i.e., side portions of wall 21w opposing radially) and opposed end portions (i.e., end portions of wall 21w on opposing ends of the elongated form of capsule 20) (Fig. 1a; [0124]), the capsule having an elongated shape (Fig. 1a) configured to longitudinally orient within an antrum of the stomach during a peristaltic contraction of the antrum such that one of the opposed side portions of the capsule wall is adjacent a wall of the antrum (Fig. 11; i.e., it is clear from Fig. 11 that capsule 10 has an elongated shape and is capable of being oriented with one of the side portions of the capsule wall being position adjacent the wall of the antrum); 
a therapeutic preparation (100) in the capsule, the preparation comprising a therapeutic agent and shaped as a tissue-penetrating member ([0122]; i.e., when medication 100 being delivered by tissue penetrating member 40, medication is shaped as tissue penetrating member 40); 
a sensor (67, 68) disposed in one of the opposed side portions of the capsule wall (Fig. 1b), the sensor configured to sense a force applied by the antrum wall to the capsule corresponding to a peristaltic contraction of the antrum and generate an output ([0162]; i.e., sensor 67 being a pressure/force sensor); and 
ejection means (60) operatively coupled to the tissue penetrating member and the sensor, the ejection means configured to eject the tissue penetrating member from the capsule into antrum wall tissue responsive to the output from the sensor ([0121], [0134], [0136]; i.e., since actuating mechanism 60 includes spring 80 which is disclosed by instant [0026] as one of the corresponding structure).
Claim 40. Imran discloses a swallowable device (10) for delivering a therapeutic agent preparation into a wall of a patient's stomach, the device comprising: 
a capsule (20) sized to pass through the patient's gastrointestinal tract, the capsule having a wall (21w) including opposed side portions (i.e., side portions of wall 21w opposing radially) and opposed end portions (i.e., end portions of wall 21w on opposing ends of the elongated form of capsule 20) (Fig. 1a; [0124]), the capsule having an elongated shape (Fig. 1a) configured to longitudinally orient within an antrum of the stomach during a peristaltic contraction of the antrum such that a side portion of the capsule wall is adjacent a wall of the antrum (Fig. 11; i.e., it is clear from Fig. 11 that capsule 10 has an elongated shape and is capable of being oriented with one of the side portions of the capsule wall being position adjacent the wall of the antrum); 
a therapeutic preparation (100) in the capsule, the preparation comprising a therapeutic agent and shaped as a tissue-penetrating member ([0122]; i.e., when medication 100 being delivered by tissue penetrating member 40, medication is shaped as tissue penetrating member 40); 
a sensor (67) disposed in one of the opposed side portions of the capsule wall (Fig. 1b), the sensor configured to sense a force applied by the antrum wall to the capsule ([0162]) and generate an electrical output ([0171]; i.e., such as signal to the processor 29/controller 28c); 
logic means (29, 28c) configured to analyze the electrical output from the sensor ([0171]) and generate a trigger signal when a peristaltic contraction in the antrum is detected ([0163]; i.e., since processor 29 detect signal from sensor identifying where the device is positioned to activate the actuating mechanism 60, wherein number of contraction corresponds to the location, see [0017]; and thus, acts as a trigger signal for the actuating member 60 to eject the tissue penetrating member 40 to a desired injection site) (i.e., processor 29/controller 28c is disclosed corresponding structure by instant [0019]); and 
ejection means (60) operatively coupled to the tissue penetrating member and the logic means, the ejection means configured to eject the tissue penetrating member from the capsule into stomach wall tissue responsive to the trigger signal and wherein the tissue penetrating member is ejected from the capsule while the antrum is in a state of peristaltic contraction ([0121], [0134], [0136]; i.e., since actuating mechanism 60 includes spring 80 which is disclosed by instant [0026] as one of the corresponding structure and since actuating mechanism 60 is controlled to be activated to deliver medication 100 as determined to be suitable by the user, see [0163], actuating mechanism 60 is also capable of eject the tissue penetrating member from the capsule into stomach wall tissue responsive to the trigger signal and wherein the tissue penetrating member is ejected from the capsule while the antrum is in a state of peristaltic contraction as required).
Claim 51. Imran discloses a swallowable device (10) for delivering a therapeutic agent preparation (100) into wall of a patient's gastro-intestinal (GI) tract, the device comprising: 
a swallowable capsule (20) having a capsule wall (21w) ([0124]), wherein the therapeutic agent preparation is held inside the capsule ([0121], Fig. 2); 
a driver (60) within the capsule configured to advance the therapeutic agent preparation through the capsule wall and into the GI wall ([0134], Fig. 2); 
a sensor (67) operatively coupled to the capsule wall (Fig. 1b) which senses pressure when the capsule is being squeezed by a peristaltic contraction of the GI wall ([0162]); and 
a trigger (i.e., handheld device 13 via processor 29) operatively coupled to the sensor and the driver within the capsule ([0162], [0169], [0172]), wherein the trigger causes the driver to advance the therapeutic agent preparation through the capsule wall and into the GI wall in response to the sensor detecting pressure exceeding a predetermined threshold ([0162]; i.e., sensor 67 detecting pressure corresponding to a predetermined number of contractions interpreted as being the predetermined threshold so as to indicate the location of the device within the GI tract to release medication to a particular location) and wherein the therapeutic agent preparation is advanced through the capsule wall while at least portion of the capsule is being squeezed by the peristaltic contraction of the GI wall (i.e., since processor 29 communicate with the sensor to indicate the location of the device and the handheld device signal via processor 29 to activation mechanism to deliver selected medication).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US Pub. No. 2011/0160699 A1).
Claims 14-16. Imran discloses the device of claim 13, wherein Imran further disclose that sensor 67 may be a pressure or a force sensor for determining the location of the device within the GI tract ([0162], [163]) but does not explicitly disclose that the sensor detect a pressure value such that the predetermined threshold value is in a range from about 300 to 1100 dynes/cm2 (as per claim 14), or the predetermined threshold value is in a range from about 300 to 900 dynes/ cm2 (as per claim 15), or the predetermined threshold value is in a range from about 835 to 1086 dynes/cm cm2 (as per claim 16). 
However, it is noted that the instant disclosure discloses that these claimed ranges are known typical amount of force applied by different locations along the GI tract of a typical person (see instant [0015]). 
Therefore, since Imran discloses that signaling input from the senor of the device is used to determine the location of the device within the GI tract and the sensor is a pressure/force sensor ([0163]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the signal from the sensor to comprise the pressure value sensed by the sensor so that the processor 29 receiving the signal from the sensor can process to determine the appropriate pressure/force measurements desired by the user to determine the location of the device within the GI tract. Moreover, since the claimed pressure ranges correspond to different locations within the GI tract (as disclosed by applicant in instant [0015]), a skilled artisan would have recognized that the pressure ranges are a known alternative to the number of contractions used by Imran since both are measurements from a pressure/force sensor sent as a signal to a processor for determining the location of the device for delivering the medication at a desired location. Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the predetermined threshold value for the modified device of Imran may be a range from about 300 to 1100 dynes/cm2 (as per claim 14), or a range from about 300 to 900 dynes/ cm2 (as per claim 15), or a range from about 835 to 1086 dynes/cm cm2 (as per claim 16) depending on the desired treatment location determined by the user.
Claim 19. Imran discloses the device of claim 17, wherein Imran further disclose that sensor 67 may be a pressure or a force sensor for determining the location of the device within the GI tract for releasing the driver to deliver medication 100 at the desired treatment site ([0162], [163]) but does not explicitly disclose that the threshold value is in a range from about 300 to 1100 dynes/cm2.  However, as noted above, the instant disclosure discloses that these claimed ranges are known typical amount of force applied by different locations along the GI tract of a typical person (see instant [0015]). Therefore, since Imran discloses that signaling input from the senor of the device is used to determine the location of the device within the GI tract and the sensor is a pressure/force sensor ([0163]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the signal from the sensor to comprise the pressure value sensed by the sensor so that the processor 29 receiving the signal from the sensor can process to determine the appropriate pressure/force measurements desired by the user to determine the location of the device within the GI tract. Moreover, since the claimed pressure ranges correspond to different locations within the GI tract (as disclosed by applicant in instant [0015]), a skilled artisan would have recognized that the pressure ranges are a known alternative to the number of contractions used by Imran since both are measurements from a pressure/force sensor sent as a signal to a processor for determining the location of the device for delivering the medication at a desired location. Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the predetermined threshold value for the modified device of Imran may be a range from about 300 to 1100 dynes/cm2 (as per claim 14), or a range from about 300 to 900 dynes/ cm2 (as per claim 15), or a range from about 835 to 1086 dynes/cm cm2 (as per claim 16) depending on the desired treatment location determined by the user.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Imran (US Pub. No. 2011/0160699 A1) in view of Krasnow (US Pub. No. 2016/0256106 A1).
Claim 7. While Imran further discloses that the driver comprises a propellant (260) ([0129]-[0131]; i.e., reactants 260 mixes with liquid to produce a gas thereby advancing medication 100 through tissue penetrating member lumen 244), Imran does not explicitly disclose that the driver being a propellant comprising nitrocellulose. However, it is noted that Krasnow discloses a medical device comprising a driver for advancing a therapeutic agent preparation (155)(i.e., drug) via needle channel 125 ([0055]), wherein the driver comprises a propellant 135 that includes nitrocellulose ([0065]) as an alternative to the gas generating propellants for impelling the hollow needle 120 into the tissue at the injection site for delivering payload 155 ([0065]). Therefore, since both Imran and Krasnow are drawn to medical devices with driver for delivery of medication at an injection site, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Imran with the feature of the driver being a propellant comprising nitrocellulose as disclosed by Krasnow since nitrocellulose are known propellant for medical devices for driving the delivery of medication at an injection site ([0065]). Moreover, such modification would be known as a simple substitution of one known element (i.e., gas generating chemical reactants of Imran) for another (i.e., nitrocellulose of Krasnow) as disclosed by Krasnow ([0065]) to obtain predictable results (i.e., propellant of medication), see MPEP 2143(I)(B) for additional details.

Response to Arguments
With respect to the previous drawing objections, the amendment to claim 17 and applicant’s remarks on pgs. 7-8 are considered sufficient to clarifying the previous informalities. Therefore, the previous drawing objections are hereby withdrawn.

With respect to the previous objections and previous 35 U.S.C. 112(b) rejection of the claims, the amendments to the claims as noted on pg. 8 are considered sufficient to clarifying the previous informalities and confusion. Therefore, the previous objections and 35 U.S.C. 112(b) rejections of the claims are hereby withdrawn.

Applicant's arguments filed February 11, 2022 with regards to amended claim 51 on pg. 9 have been fully considered but they are not persuasive. Specifically, applicant’s argument that Imran does not explicitly disclose that the sensor detecting pressure exceeding a predetermined threshold as claimed is not persuasive. It is noted that instant [0049] provide support for “the driver will be actuated in response to the pressure sensor sensing a pressure above the predetermined threshold value, indicating that the swallowable capsule 10 has reached the interior of the patient's antrum” and instant [0053] further disclosing how pressure sensor 26 and control module 28 may be configured to determine when the pressure corresponding to the antrum including pressure values, frequency and period of contractions and the like. Therefore, since Imran discloses releasing medication at a particular location determined by sensor 64 sensing pressure to detect the number of peristaltic contractions so as to determine the location within the GI tract ([0162]), Imran discloses the limitation of “in response to the sensor detecting the pressure exceeding a predetermined threshold” as the claim has been amended to require. If applicant intends to require a different pressure such as pressure values of instant [0053], appropriate clarification is required.

Applicant's arguments filed February 11, 2022 with regards to claims 1, 23, 34, and 40 on pgs. 10-11 have been fully considered but they are not persuasive. Specifically, applicant’s arguments that Imran does not explicitly disclose that the sensor sensing when the capsule wall is being squeezed by contractions of the antrum is not persuasive. 
First, applicant’s arguments that Burnett cannot be relied upon for disclosing a sensor detecting pressure applied to the capsule by contractions of the antrum is persuasive. Therefore, the previous alternate rejection has been withdrawn.
However, it is still the examiner’s position that Imran discloses this feature because Imran discloses that sensor 67 being in the form of a strain gauge for detecting the number of peristaltic contractions that the capsule is being subject to within a particular location of the intestinal tract required for treatment such as the small intestine and that different locations within the GI tract have different number of peristaltic contractions ([0162]). Moreover, Imran also explicitly discloses that drug can be delivered to a number of locations in the GI tract including the stomach and the large intestine ([0169]). Therefore, since the antrum is a location of the GI tract in the stomach, Imran discloses that sensor 67 being capable of detecting when the capsule is being subject to peristaltic contractions wherein the number of contractions corresponding to the capsule being in the antrum of the GI tract. It is noted that the alternative rejection is provided because Imran does not explicitly recite sensor detecting the antrum because Imran does not explicitly disclose the antrum as one of the number of locations of the GI tract. However, since the antrum is one of the locations of the GI tract, the claims were also rejected under 35 U.S.C. 102(a)(1) in view of Imran.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783